Appellant has petitioned for a rehearing. The earnestness with which the petition is pressed justifies a restatement of the grounds of the decision.
The office of sheriff is one which the constitution has permitted the legislature to create. It is elective; but the legislature may *Page 223 
fix the term and provide for the filling of a vacancy therein. As early as State ex rel. Loring v. Benedict, 15 Minn. 153, 159
(198), it was held that the legislature had fulfilled the demands of the constitution when it made provision for the election to such an office at stated periods, and that "the legislature is not restrained from making such provisions for filling vacancies by appointment until a next general election, or for the balance of an unexpired term, as may be deemed advisable." Hence the legislature was within its rights when, by L. 1913, p. 668, c. 458, it provided that at the November, 1914, general election, and not before, the county officers therein enumerated, the sheriff being one, should be elected in every county in the state. Section 2 thereof is:
"The terms of office of said county officers shall be four years and until their successors are elected and qualified and shall begin on the first Monday in January next succeeding said election; and said offices shall be filled by election every four years thereafter."
All acts and parts of acts inconsistent therewith were repealed. It is perfectly plain that the effect of this legislation was that none of the county offices named therein could be voted for at any general election except the one that occurred at a four-year interval counting from the general election of 1914. When L. 1913, p. 668, c. 458, was enacted there was no provision of law, nor has there been since, under which, if a vacancy occurred in one of the offices named, it could be filled by an election for the remainder of the unexpired term; but there was a statute, R. L. 1905, § 425, 1 Mason Minn. St. 1927, § 659, which authorized the county board to fill the vacancy by appointment, and such appointee "shall hold for the remainder of the unexpired term, and until his successor qualifies." L. 1915, p. 233, c. 168, serves only to emphasize the intention of the legislature to have elections for all county officers in the state at one and the same general election, which must occur at a four-year interval counting from the general election of 1914.
The application for a rehearing is denied. *Page 224